     Case 2:19-cv-00184-TLN-DB Document 79 Filed 09/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    KENNETH HILL,                                      No. 2:19-cv-00184-TLN-DB
12                       Plaintiff,
13           v.                                          ORDER
14    SCOTT M. KERNAN, et al.,
15                       Defendants.
16

17          Plaintiff Kenneth Hill (“Plaintiff”), a state prisoner proceeding pro se, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On August 4, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within twenty days. (ECF No. 78.) Neither

23   party has filed objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The Findings and Recommendations filed August 4, 2021 (ECF No. 78), are

28   ADOPTED IN FULL;
                                                        1
     Case 2:19-cv-00184-TLN-DB Document 79 Filed 09/13/21 Page 2 of 2


 1         2. Defendant’s Motion for Summary Judgment (ECF No. 69) is GRANTED as follows:

 2             a. Plaintiff’s claim that Defendant Ayala discriminated against him in violation of the

 3                Americans with Disabilities Act (ADA) and the Rehabilitation Act (RA) when she

 4                denied his job application is DISMISSED for Plaintiff’s failure to exhaust his

 5                administrative remedies; and

 6             b. Plaintiff’s claim that Defendant Ayala discriminated against him in violation of the

 7                ADA and RA when she denied his family visiting application is DENIED.

 8         3. The Clerk of the Court is directed to enter Judgment for Defendants and close this case.

 9         IT IS SO ORDERED.

10   Dated: September 10, 2021

11

12
                                             Troy L. Nunley
13                                           United States District Judge
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
